UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



JOYCE LITTLE,

       Plaintiff,
               v.                                       Civil Action No. 13-379 (JEB)
UNITED STATES MARSHALS
SERVICE,

       Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Joyce Little filed a one-paragraph pro se Complaint in D.C. Superior Court on

February 28, 2013. She alleged that the United States Marshals Service broke the zipper on her

coat when she entered the courthouse. See ECF No. 1 (Notice of Removal), Attach. 1

(Complaint). After USMS removed the case to this Court, it filed a Motion to Dismiss. See ECF

No. 4. On April 1, 2013, the Court issued an Order directing Plaintiff to respond to the Motion

by April 15 or risk the Court’s deeming the matter conceded. See ECF No. 5. As Plaintiff has

not done so, the Court will treat the Motion as conceded and dismiss the case without prejudice.

See LCvR 7(b). A contemporaneous Order will so state.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: April 22, 2013




                                                1